


110 HR 2174 IH: Rural Broadband Initiative Act of 2007

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2174
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Salazar
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Energy
			 and Commerce, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Rural Electrification Act of 1936 to
		  establish an Office of Rural Broadband Initiatives in the Department of
		  Agriculture, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Broadband Initiative Act of 2007
			 .
		2.Office of Rural
			 Broadband Initiatives
			(a)In
			 generalTitle VI of the Rural
			 Electrification Act of 1936 (7 U.S.C. 950bb) is amended—
				(1)by redesignating section 601 as section
			 603; and
				(2)by inserting before section 603 the
			 following:
					
						601.DefinitionsIn this title:
							(1)OfficeThe
				term Office means the Office of Rural Broadband Initiatives
				established by section 602(a)(1).
							(2)Under
				SecretaryThe term Under Secretary means the Under
				Secretary for Rural Broadband Initiatives appointed under section
				602(a)(2).
							602.Office of Rural
				Broadband Initiatives
							(a)Establishment
								(1)In
				generalThere is established in the Department of Agriculture an
				office to be known as the Office of Rural Broadband
				Initiatives.
								(2)Under
				SecretaryThe head of the Office shall be the Under Secretary for
				Rural Broadband Initiatives, who shall—
									(A)be appointed by
				the President, by and with the advice and consent of the Senate; and
									(B)report directly to
				the Secretary.
									(b)Responsibilities
								(1)In
				generalThe Under Secretary shall—
									(A)as of the date of
				enactment of this section, administer all rural broadband-related grant and
				loan programs previously administered by the Administrator of the Rural
				Utilities Service, including—
										(i)the rural
				broadband access loan and loan guarantee program established under section 603;
				and
										(ii)the
				Community Connect Grant Program described in subpart A of part 1739 of title 7,
				Code of Federal Regulations (or successor regulations).
										(2)RequirementsThe
				Under Secretary shall—
									(A)conduct extensive,
				nationwide outreach to rural areas;
									(B)foster the
				development of a comprehensive rural broadband strategic vision;
									(C)plan coordination
				of Federal resources for State, regional, and local governments to assist
				citizens living and working in rural areas;
									(D)assess all
				relevant technologies (including WiFi, WIMAX, DSL, cable, satellite, fiber,
				optical fiber, and broadband) over power lines, as the technologies are able to
				support in whole or in part rural broadband needs and requirements;
									(E)serve as a single
				information source for all rural broadband programs and services administered
				by Federal agencies; and
									(F)provide technical
				assistance to State, regional, and local governments to develop broadband
				deployment strategies.
									(c)Comprehensive
				rural broadband strategy
								(1)In
				generalNot later than 180 days after the appointment of the
				first Under Secretary, the Under Secretary shall submit to the President and
				Congress a report describing comprehensive rural broadband strategy that
				includes—
									(A)recommendations—
										(i)to
				promote interagency coordination of Federal agencies in regards to policies,
				procedures, and targeted resources, and to improve and streamline the polices,
				programs, and services;
										(ii)to coordinate
				among Federal agencies regarding existing rural broadband or rural initiatives
				that could be of value to rural broadband development;
										(iii)to address both
				short- and long-term solutions and needs assessments for a rapid build-out of
				rural broadband solutions and applications for Federal, State, regional, and
				local government policy makers;
										(iv)to identify how
				specific Federal agency programs and resources can best respond to rural
				broadband requirements and overcome obstacles that currently impede rural
				broadband deployment; and
										(v)to
				promote successful model deployments and appropriate technologies being used in
				rural areas so that State, regional, and local governments can benefit from the
				cataloging and successes of other State, regional, and local governments;
				and
										(B)a description of
				goals and timeframes to achieve the strategic plans and visions identified in
				the report.
									(2)UpdatesThe
				Under Secretary shall update and evaluate the report described in paragraph (1)
				on an annual basis.
								(d)National Rural
				Broadband Innovation Fund
								(1)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the National Rural Broadband Innovation Fund (referred
				to in this subsection as the Fund), consisting of—
									(A)such amounts as
				are appropriated to the Fund under paragraph (5); and
									(B)any interest
				earned on investment of amounts in the Fund under paragraph (4).
									(2)Use of
				fund
									(A)In
				generalThe Under Secretary shall use the amounts in the Fund to
				fund experimental and pilot rural broadband projects and applications,
				including WiFi, WIMAX, DSL, cable, satellite, fiber, optical fiber, and
				broadband delivery over power lines.
									(B)ReportNot
				later than 90 days after the date of appointment of the first Under Secretary,
				the Under Secretary shall submit to Congress a report that describes—
										(i)proposed rules for
				the administration of the Fund; and
										(ii)proposed
				qualification guidelines for projects to receive funding under this
				subsection.
										(3)Expenditures
				from Fund
									(A)In
				generalSubject to subparagraph (B), on request by the Under
				Secretary, the Secretary of the Treasury shall transfer from the Fund to the
				Under Secretary such amounts as the Under Secretary determines are necessary to
				fund projects under paragraph (2).
									(B)Administrative
				expensesAn amount not exceeding 10 percent of the amounts in the
				Fund shall be available for each fiscal year to pay the administrative expenses
				necessary to carry out this subsection.
									(4)Investment of
				amounts
									(A)In
				generalThe Secretary of the Treasury shall invest such portion
				of the Fund as is not, in the judgment of the Secretary of the Treasury,
				required to meet current withdrawals.
									(B)Interest-bearing
				obligationsInvestments may be made only in interest-bearing
				obligations of the United States.
									(C)Acquisition of
				obligationsFor the purpose of investments under subparagraph
				(A), obligations may be acquired—
										(i)on
				original issue at the issue price; or
										(ii)by purchase of
				outstanding obligations at the market price.
										(D)Sale of
				obligationsAny obligation acquired by the Fund may be sold by
				the Secretary of the Treasury at the market price.
									(E)Credits to
				FundThe interest on, and the proceeds from the sale or
				redemption of, any obligations held in the Fund shall be credited to, and form
				a part of, the Fund.
									(5)Authorization of
				appropriationsThere is authorized to be appropriated to the Fund
				$20,000,000 for each of fiscal years 2008 through 2012.
								(e)Rural Broadband
				Advisory Panel
								(1)In
				generalNot later than 60 days after the date of appointment of
				the first Under Secretary, the Under Secretary shall submit to Congress a plan
				to establish a Rural Broadband Advisory Panel (referred to in this subsection
				as the Panel).
								(2)ChairpersonThe
				Panel shall be chaired by the Under Secretary or a designee.
								(3)MembershipThe
				Panel shall be composed of representatives of—
									(A)State
				government;
									(B)local
				government;
									(C)communications
				equipment vendors (including broadband data service providers);
									(D)public utility
				services;
									(E)local exchange
				carriers;
									(F)wireless
				carriers;
									(G)satellite
				communications services; and
									(H)other appropriate
				public or private sector entities, as determined by the Under Secretary.
									(4)MeetingsThe
				Panel shall meet not less than 4 times each year.
								(5)DutiesThe
				Advisory Panel shall—
									(A)assist the Under
				Secretary in updating the annual report described in subsection (c)(2);
									(B)evaluate the
				effectiveness of all Federal broadband assistance programs and policies aimed
				at fostering broadband access in rural and underserved areas;
									(C)evaluate best
				practices employed at the State and local government level to foster broadband
				access in rural and underserved areas; and
									(D)cooperate with the
				Under Secretary in addressing and evaluating issues determined by the Under
				Secretary to be critical to fostering broadband access and connectivity in
				rural and underserved areas.
									(f)Web-based
				clearinghouseThe Under Secretary shall establish a comprehensive
				and interactive rural broadband Web-based clearinghouse that describes options,
				opportunities, resources, successful public-private partnerships, comprehensive
				funding sources, and technology tutorials for rural broadband,
				including—
								(1)case
				studies;
								(2)descriptions of
				best practices;
								(3)assessments of
				various technology solutions;
								(4)feasibility
				studies;
								(5)applications,
				including telework, telemedicine, distance learning, training, homeland
				security, senior citizen connectivity and program development, and business and
				economic development;
								(6)rural broadband
				options and policies analysis; and
								(7)support for
				networks among rural communities and economic development
				agencies.
								.
				(b)Conforming
			 amendmentsSection 603 of the Rural Electrification Act of 1936
			 (as redesignated by subsection (a)(1)) is amended—
				(1)in subsection
			 (d)(2), by striking Administrator and inserting Under
			 Secretary; and
				(2)in subsection
			 (i)—
					(A)by striking
			 Administrator each place it appears and inserting Under
			 Secretary;
					(B)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and
			 indenting appropriately;
					(C)by striking
			 Not later than and inserting the following:
						
							(1)In
				generalNot later than
							;
				and
					(D)by adding at the
			 end the following:
						
							(2)Rules
				revision
								(A)In
				generalNot later than 60 days after the date of appointment of
				the first Under Secretary, the Under Secretary shall submit to Congress a
				revision of the rules and qualification criteria for the loan and loan
				guarantee program under this section.
								(B)RequirementsIn
				preparing the revision, the Under Secretary shall—
									(i)emphasize
				streamlining the application process and processing time;
									(ii)ensure that the
				financial requirements for applicants do not unduly disqualify applicants that
				have demonstrated a viable business plan; and
									(iii)not diminish the
				mission of the program to deliver broadband service to underserved rural
				areas.
									.
					3.Sufficiency of
			 resources
			(a)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Agriculture shall submit to Congress a report
			 describing the resources and staff necessary to carry out this Act and the
			 amendments made by this Act.
			(b)Preparation of
			 reportThe Secretary shall provide the Office of Rural Broadband
			 Initiatives the resources and staff necessary to carry out this section.
			(c)Comptroller
			 General review
				(1)In
			 generalThe Comptroller General of the United States shall review
			 the report submitted under subsection (a) for validity.
				(2)ReportNot
			 later than 30 days after the date on which the report is submitted under
			 subsection (a), the Comptroller General of the United States shall submit to
			 Congress a report containing the findings of the review under paragraph
			 (1).
				
